DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/225,396 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The submitted IDS has been entered and considered. However, the Examiner notes said IDS references approximately 245 US patent publication documents, 45 foreign, and 74 NPL documents Applicant alleges to be pertinent prior art for consideration with no further discussion explaining the particular relevance of any documents.  Any subsequent reviewing judiciary official is reminded to use careful discretion when applying the presumption of administrative competence to grant deference to the fact finding of the examiner with respect to these documents as Examiner has made no factual findings with respect to their specific content.
Furthermore, Applicant is reminded that "inequitable conduct requires not intent to withhold, but rather intent to deceive" (emphasis added).  Dayco Prods., 329 F.3d at 1367. "The intent element of the offense is ... in the main proven by inferences drawn from facts, with the collection of inferences permitting a confident judgment that deceit has occurred." Akron Polymer Container Corp. v. Exxel Container, Inc., 148 F.3d 1380, 1385 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 7-8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0271549).

As to claim 1, Zhang discloses a method of estimating camera pose (Abs “Camera based localization performed to determine a current pose of an autonomous vehicle”, [0007]), comprising:
obtaining, from a camera located on a vehicle, an image comprising a lane marker on a road on which the vehicle is driven (Fig. 11 captured image(s) of 1108, comprising those lane markers 1204/1304, Figures 12-13, Fig. 19 900 captured image); and
estimating a pose of the camera (Fig. 20A 1060 optimize pose) such that the pose of the camera provides a best match according to a criterion (Fig. 11 1110 and 1112, Fig. 20A 1050 correspondence between edgels and image pixels, [0008] “determining a correspondence between the projected edgel and an edge pixel of the plurality of edge pixels, based upon a distance between the projected edgel and the edge pixel”, [0012]) between a first position of the lane marker determined from the image (image pixels associated with ground features, [0013] “analyzing the image frame to identify a plurality of edge pixels within the image frame comprises identifying a portion of the image frame corresponding to ground, and identifying the plurality of edge pixels within the identified portion”) and a second position of the lane marker (HD map edgels corresponding to edge pixels [0008] “each edgel corresponding to a three-dimensional location and a gradient direction”) determined from a stored map of the road (Fig. 5, HD Map 510, [0007] “A pose of the vehicle is optimized based upon the determined correspondences by identifying a transformation that minimizes a distance between the edgels and their corresponding edge pixels. The determined transformation can be applied to the initial pose to determine an updated pose of the vehicle”).

As to claim 7, Zhang discloses the method of claim 1.
	Zhang further discloses the method wherein the second position of the lane marker is determined based on the location of the vehicle (initial pose and surrounding location, [0010] “within a threshold radius of the location of the initial pose”), a direction in which the vehicle is driven ([0041] “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops”, [0072] “The semantic information of a lane comprises restrictions such as direction, speed, type of lane (for example, a lane for going straight, a left tum lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes and so on”, [0082]), and a pre-determined field of view (FOV) of the camera (Fig. 20A discard edgels projected outside camera view, [0114] “Edgels that are projected to be outside the view of the cameras may be discarded and are not utilized as part of the subsequent steps of the localization process”, [0143]).

As to claim 8, Zhang discloses the method of claim 7.
	Zhang further discloses the method wherein the second position of the lane marker is determined by:
obtaining, from the stored map and based on the location of the vehicle, a first set of one or more lane markers that are located within a pre-determined distance from the vehicle (initial pose and surrounding location, [0010] “within a threshold radius of the location of the initial pose”);
obtaining a second set of one or more lane markers from the first set of one or more lane markers based on the direction in which the vehicle is driven ([0041] “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops”, [0072] “The semantic information of a lane comprises restrictions such as direction, speed, type of lane (for example, a lane for going straight, a left tum lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes and so on”, [0082]);
obtaining a third set of one or more lane markers from the second set of one or more lane markers based on the pre-determined FOV of the camera (Fig. 20A discard edgels projected outside camera view, [0114] “Edgels that are projected to be outside the view of the cameras may be discarded and are not utilized as part of the subsequent steps of the localization process”, [0143]); and
obtaining the second position of the lane marker from the third set of one or more lane markers (finally remaining HD map edgels corresponding to edge pixels [0008] “each edgel corresponding to a three-dimensional location and a gradient direction”).

As to claim 10, this claim is the system claim corresponding to method claim 1 and is rejected accordingly.  See corresponding structure in Zhang processor and memory (Fig. 21, processor 2102, memories 2104 2106, 2116, [0147-0150]).

As to claim 11, Zhang discloses the system of claim 10.
	Zhang further discloses the system wherein the first position corresponds to at least one location associated with the lane marker (Figures 12-13, lane markers 1204/1304, [0115] “each cluster may correspond to a portion a feature captured in the image 1202 (e.g., a portion of a lane line captured in the image)”), and wherein the second position corresponds to a three-dimensional (3D) world coordinates of the at least one location of the lane marker ([0115] “Edgels within a certain distance from each other (as determined based upon their respective 3D location)”, [0111] “where each edgel corresponds to a 3D location and is associated with a gradient direction”, [0088], [0102]).

As to claim 12, Zhang discloses the system of claim 11.
	Zhang further discloses the system wherein the best match according to the criterion is determined by minimizing a function of a cost of misalignment term by minimizing a distance from the 3D world coordinates of the at least one location of the lane marker to the at least one location of the lane marker ([0007] “identifying a transformation that minimizes a distance between the edgels and their corresponding edge pixels”, [0008] “based upon the determined correspondences by determining a transformation that if applied to the subset of edgels minimizes an aggregate distance between the subset of edgels and their corresponding edge pixels”, [0126-0127] “Upon determination a transformation, the localization system determines 1114 if the transformed set of edgels and their corresponding edge pixels have reached a threshold level of convergence. Convergence may refer to a measure of how well the transformed edgels correspond with their corresponding edge pixels. In some embodiments, the convergence may be based upon a value of the energy function in Equation (1) described above”, [0134], [0144]).

As to claim 13, Zhang discloses the system of claim 12.
	Zhang further discloses the system wherein the best match according to the criterion is determined by minimizing the function of the cost of misalignment term ([0126-0127] Eqn. 1, P2LS(e,1,T), and [0134] Equation 2 DT(P(e,T))) and of a cost of constraint term ([0126-0127] and [0134] Eqns. 1 and 2, loss () for the elimination of outlier edgels in further view of [0132] “This effectively reduces the search space for finding a transformation by restricting certain components of the transformation to fixed values. By reducing the search space for the transformation from 6 dimensions to 3 dimensions (due to z, roll, and pitch being fixed), a complexity and processing burden needed to perform pose optimization can be reduced”).

As to claim 14, Zhang discloses the system of claim 13.
	Zhang further discloses the system wherein the cost of constraint term represents a constraint that limits a search space ([0132] “This effectively reduces the search space for finding a transformation by restricting certain components of the transformation to fixed values. By reducing the search space for the transformation from 6 dimensions to 3 dimensions (due to z, roll, and pitch being fixed), a complexity and processing burden needed to perform pose optimization can be reduced”).

As to claim 16, this claim is the non-transitory CRM claim corresponding to method claim 1 and is rejected accordingly.  See corresponding CRM in Zhang ([0147], [0151] machine readable medium 2122).

As to claim 17, this claim is the non-transitory CRM claim corresponding to system claim 11 and is rejected accordingly.

As to claim 18, Zhang discloses the non-transitory CRM of claim 17.
	Zhang further discloses the CRM wherein the method further comprises: generating a gray-scale image from the image (Figures 17 and 18, [0133] “a distance transform is applied on the edge map” wherein said edge map is a binary image generated from the captured image, Fig. 14 binary edge map 1402, [0133] “the edge map corresponds to a binary image corresponding to at least a portion of a captured image, in which a value of 1 indicates the corresponding pixel of the captured image is on an identified edge, and a value of 0 indicates that the corresponding pixel is not on an identified edge”), wherein the gray-scale image comprises pixels with corresponding values, wherein a value of each pixel is a function of a distance between a pixel location in the gray-scale image and the first position of lane marker in the gray-scale image (Figures 17, 18, [0133-0134] “Edgels loaded from the OMap (e.g., based upon the initial pose) are projected on the generated distance transform of the binary image. For example, as illustrated in FIG. 18, the edgels 1802 are projected onto each of the distance transforms of the binary maps. The localization system optimizes the pose by determining a transformation that minimizes a value of the distance transform at the pixels corresponding to the projected edgel, where the values indicate, for each edgel, a distance of the pixel corresponding to the edgel to a nearest edge as indicated by the binary map”).

As to claim 19, Zhang discloses the non-transitory CRM of claim 16.
	Zhang further discloses the CRM wherein the second position of the lane marker is determined based on at least the location of the vehicle (initial pose and surrounding location, [0010] “within a threshold radius of the location of the initial pose”).

As to claim 20, this claim is the non-transitory CRM claim corresponding to method claim 8 and is rejected accordingly.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0271549) in view of Fujii et al. (US 2021/0183099).

As to claim 2, Zhang discloses the method of claim 1.
	Zhang further discloses the method wherein the first position corresponds to pixel locations associated with Figures 12-13, lane markers 1204/1304, [0115] “each cluster may correspond to a portion a feature captured in the image 1202 (e.g., a portion of a lane line captured in the image)”), and wherein the second position corresponds to a three-dimensional (3D) world coordinates of [0115] “Edgels within a certain distance from each other (as determined based upon their respective 3D location)”, [0111] “where each edgel corresponds to a 3D location and is associated with a gradient direction”, [0088], [0102]).  Zhang fails to explicitly disclose the use of corner pixels for the lane marker, however the lane line features of Zhang are understood to comprise such a corner generally, particularly for those instances of pixels associated with ‘lane line segments’ (broken/dashed centerline markings – see Fig. 9) as disclosed in Zhang.  Zhang also identifies the manner in which pixels/image features corresponding to salient, permanent and stationary real-world features make for ideal/suitable comparison/matching markers (e.g. [0102]).
	Fujii evidences the obvious nature of a road feature comprising corners of a lane marking ([0136] “In addition, feature points such as corners of lane markings, branching/merging points with other lane markings, and ends of guardrails may also be adopted as reference marks. Points where lanes increase or decrease may also be used as reference marks”).  Fujii similarly teaches/suggests the manner in which corners of lane markings serve as salient/high contrast features particularly suited for use as reference/comparison marks.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhang such that first and second positions correspond to locations associated with one or more corner(s) of lane markings as taught/suggested by Fujii, the motivation similarly taught/suggested therein and also obvious to one of ordinary skill in the art, that such a use of a corner point/feature of a lane marking serves as a simple substitution of known/obvious to try lane feature alternatives in a manner yielding predictable results with a reasonable expectation of success.

As to claim 3, Zhang in view of Fujii teaches/suggests the method of claim 2.
	Zhang in view of Fujii further teaches/suggests the system wherein the best match according to the criterion is determined by minimizing a function of a cost of misalignment term by: minimizing a distance from the 3D world coordinates of the corner of the lane marker to the pixel locations associated with the comer of the lane marker (Zhang [0007] “identifying a transformation that minimizes a distance between the edgels and their corresponding edge pixels”, [0008] “based upon the determined correspondences by determining a transformation that if applied to the subset of edgels minimizes an aggregate distance between the subset of edgels and their corresponding edge pixels”, [0126-0127] “Upon determination a transformation, the localization system determines 1114 if the transformed set of edgels and their corresponding edge pixels have reached a threshold level of convergence. Convergence may refer to a measure of how well the transformed edgels correspond with their corresponding edge pixels. In some embodiments, the convergence may be based upon a value of the energy function in Equation (1) described above”, [0134], [0144] in further view of that modification and motivation as presented above for the case of claim 2).

As to claim 4, Zhang in view of Fujii teaches/suggests the method of claim 3.
	Zhang in view of Fujii further teaches/suggests the system wherein the distance is minimized by minimizing a sum of squared distance between the pixel locations associated with the corner of the lane marker and the 3D world coordinates of the corner of the lane marker (Fujii [0148] “and a step of adjusting the position and orientation of the coordinate system of each point group so as to minimize the difference between the associated points... according to the steepest descent method, the minimum value of the function representing the mean square error of the distance between the corresponding points can be searched, and the rotation matrix and the parallel displacement vector can be obtained”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhang such that distance is minimized by minimizing a sum of squared distances between pixel locations as taught/suggested by Fujii, for which rational supporting a conclusion of obviousness with respect to loss function and distance minimization alternatives as claimed includes the simple substitution of known alternatives in a manner yielding predictable results with a reasonable expectation of success.

As to claim 5, Zhang in view of Fujii teaches/suggests the method of claim 3.
	Zhang in view of Fujii further teaches/suggests the system wherein the best match according to the criterion is determined by minimizing the function of a combination of the cost of misalignment term (Zhang [0126-0127] Eqn. 1, P2LS(e,1,T), and [0134] Equation 2 DT(P(e,T))) and of a cost of constraint term (Zhang [0126-0127] and [0134] Eqns. 1 and 2, loss () for the elimination of outlier edgels, [0132]), wherein the cost of constraint term represents a constraint to limit parameter search space (Zhang [0132] “This effectively reduces the search space for finding a transformation by restricting certain components of the transformation to fixed values. By reducing the search space for the transformation from 6 dimensions to 3 dimensions (due to z, roll, and pitch being fixed), a complexity and processing burden needed to perform pose optimization can be reduced”), and
	wherein the cost of constraint term is determined by minimizing a difference between the pixel locations and a third position of the comer of the lane marker from a previous image obtained as the vehicle is driven (Zhang [0048] “If the online HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. This allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis”, [0071] “The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly”; see also Examiner note above for the case of claim 15).

As to claim 6, Zhang in view of Fujii teaches/suggests the method of claim 2.
	Zhang in view of Fujii teaches/suggests the system further comprising generating a binary image from the image obtained from the camera (Zhang Fig. 14 binary edge map 1402, [0133] “the edge map corresponds to a binary image corresponding to at least a portion of a captured image, in which a value of 1 indicates the corresponding pixel of the captured image is on an identified edge, and a value of 0 indicates that the corresponding pixel is not on an identified edge”); and
generating a gray-scale image from the binary image (Figures 17 and 18, [0133] “a distance transform is applied on the edge map”), wherein the gray-scale image comprises pixels with corresponding values, wherein a value of each pixel is a function of a distance between a pixel location in the gray-scale image and the first position of the corner of lane marker in the gray-scale image (Zhang Figures 17, 18, [0133-0134] “Edgels loaded from the OMap (e.g., based upon the initial pose) are projected on the generated distance transform of the binary image. For example, as illustrated in FIG. 18, the edgels 1802 are projected onto each of the distance transforms of the binary maps. The localization system optimizes the pose by determining a transformation that minimizes a value of the distance transform at the pixels corresponding to the projected edgel, where the values indicate, for each edgel, a distance of the pixel corresponding to the edgel to a nearest edge as indicated by the binary map”).

As to claim 15, Zhang discloses the system of claim 13.
	Zhang further discloses the system wherein the cost of constraint term is determined by minimizing a difference between the at least one location and a third position of a feature of the lane marker from a previous image obtained as the vehicle is driven ([0048] “If the online HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. This allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis”, [0071] “The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly”; Examiner notes third and second positions may correspond, the difference being the third may involve an HD map location previously/recently updated).
As identified above for the case of claim 2, Zhang fails to explicitly disclose the use of corner pixels for the lane marker, however the lane line features of Zhang are understood to comprise such a corner generally, particularly for those instances of pixels associated with ‘lane line segments’ (broken/dashed centerline markings – see Fig. 9) as disclosed in Zhang.  Zhang also identifies the manner in which pixels/image features corresponding to salient, permanent and stationary real-world features make for ideal/suitable comparison/matching markers (e.g. [0102]).
	Fujii evidences the obvious nature of a road feature comprising corners of a lane marking ([0136] “In addition, feature points such as corners of lane markings, branching/merging points with other lane markings, and ends of guardrails may also be adopted as reference marks. Points where lanes increase or decrease may also be used as reference marks”).  Fujii similarly teaches/suggests the manner in which corners of lane markings serve as salient/high contrast features particularly suited for use as reference/comparison marks.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhang such that first, second and third positions correspond to locations associated with one or more corner(s) of lane markings as taught/suggested by Fujii, the motivation similarly taught/suggested therein and also obvious to one of ordinary skill in the art, that such a use of a corner point/feature of a lane marking serves as a simple substitution of known/obvious to try lane feature alternatives in a manner yielding predictable results with a reasonable expectation of success.


2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0271549) in view of Efland et al. (US 2020/0089973).

As to claim 9, Zhang discloses the method of claim 8.
	Zhang fails to explicitly disclose the method wherein the third set of one or more lane markers excludes one or more lane markers determined to be obstructed by one or more objects.  Zhang however does feature disclosure acknowledging features/scenarios prone to being negatively impacted by obstruction/occlusion ([0003], [0086]).  Zhang further discloses that gradient vector computation in e.g. [0096-0100] and discloses that not all edgels are useful for localization [0101] and filtered accordingly.
	Efland evidences the obvious nature of filtering a set of one or more lane markers/interaction points by excluding those determined to be obstructed by one or more objects (Fig. 5 506 filter the set of candidate interaction points, [0006] “determining that a first interaction point in the set of candidate interaction points is partially or folly obstructed by the one or more objects; and removing the first interaction point from the set of candidate interaction points”, [0043]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhang such that a finally filtered set of one or more lane markers/features excludes one or more features determined to be obstructed by one or more objects as taught/suggested by Efland, the motivation as similarly taught/suggested therein that such a removal ensures those remaining features used in subsequent processing correspond to one or more map/reference/template features/points.
 

Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669